             Case 2:21-cv-01184-DB Document 4 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ATRAYBION HARMON,                                    No. 2:21-cv-1184 DB P
12                          Petitioner,
13              v.                                         ORDER
14    ROBERT BURTON,
15                          Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

20   will be provided the opportunity to either submit the appropriate affidavit in support of a request

21   to proceed in forma pauperis or submit the appropriate filing fee.

22             In accordance with the above, IT IS HEREBY ORDERED that:

23             1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

25   failure to comply with this order will result in a recommendation that this action be dismissed;

26   and

27   /////

28   /////
                                                           1
          Case 2:21-cv-01184-DB Document 4 Filed 07/21/21 Page 2 of 2


 1           2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2   form used by this district.

 3   Dated: July 20, 2021

 4

 5

 6

 7

 8

 9

10

11

12   DLB:9
     DB prisoner inbox/habeas/R/harm1184.101a
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
